UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4724



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SHAWN L. HENDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:07-cr-00017-WDK)


Submitted:   April 21, 2008                   Decided:   July 7, 2008


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.    D. Monique Hutton, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn L. Henderson pled guilty to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000),

and the district court sentenced him to sixty months in prison and

three years of supervised release. On appeal, Henderson’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting, in his opinion, there are no meritorious grounds

for appeal but raising the issue of whether Henderson’s sentence is

procedurally and substantively unreasonable because the district

court failed to give an adequate statement of reasons; failed to

consider all of the relevant factors in 18 U.S.C. § 3553(a) (2000);

and imposed a sentence that was greater than necessary to comply

with the purposes of sentencing.        Henderson has filed a pro se

supplemental brief raising the same issue.     We affirm.

            We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

In assessing the reasonableness of the sentence, we focus on

whether the district court abused its discretion in imposing the

sentence.     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).   We first examine the sentence for significant procedural

errors, and then we look at the substance of the sentence.      Id.;

see also Gall v. United States, 128 S. Ct. 586, 597 (2007).       On

appeal, we presume that a sentence within a properly calculated


                                - 2 -
sentencing guideline range is reasonable.    United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007); see also Rita v. United States,

127 S. Ct. 2456 (2007) (upholding our presumption).

          In sentencing, the district court should first calculate

the guideline range and give the defendant and the government an

opportunity to argue for whatever sentence they deem appropriate.

The district court should then consider the § 3553(a) factors to

determine whether they support the sentence requested by either

party.   Pauley, 511 F.3d at 473.       While a district court must

consider the statutory factors and explain its sentence, it need

not explicitly reference § 3553 or discuss every factor on the

record, particularly when the court imposes a sentence within a

properly calculated guideline range. United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006).      The court’s explanation should

provide some indication that it considered the § 3553(a) factors as

to the defendant and the potentially meritorious arguments raised

at sentencing.   United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).

          “[W]hen a judge decides simply to apply the Guidelines to

a particular case, doing so will not necessarily require lengthy

explanation.”    Rita, 127 S. Ct. at 2468.   “Circumstances may well

make clear that the judge rests his decision upon the Commission’s

own reasoning that the Guidelines sentence is a proper sentence (in

terms of § 3553(a) and other congressional mandates) in the typical


                                - 3 -
case, and that the judge has found that the case before him is

typical.” Id. Further, “where judge and Commission both determine

that” a guideline sentence is appropriate, “that sentence likely

reflects the § 3553(a) factors.”    Id. at 2467.

          We have reviewed the record and find Henderson’s sentence

is both procedurally and substantively reasonable.     The district

court properly determined Henderson’s guideline range was fifty-one

to sixty-three months based on his total offense level of seventeen

and criminal history category VI. Next, the court gave the parties

an opportunity to argue for the sentence they deemed appropriate

and then considered the statutory factors in § 3553(a) to determine

whether they supported the sentence requested by either party.

          The Government argued a sentence at the higher end of

Henderson’s guideline range was appropriate based on the statutory

factor that spoke most loudly in his case, his criminal history,

and the nature of his offenses.    Henderson argued that a sentence

at the low end or below his guideline range was appropriate because

his criminal history had already been taken into account, and a

lower sentence would be sufficient for him to receive treatment for

mental health and substance abuse issues that may have contributed

to his violent criminal behavior.     The district court determined

that while Henderson might benefit from mental health treatment, he

had not shown anything extraordinary about his case warranting a

below-guidelines sentence. Moreover, based on his repeated pattern


                              - 4 -
of criminal activity, including some violent crimes, the district

court reasonably determined that a sentence at the upper end of his

guideline range was appropriate.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 5 -